MEMORANDUM ***
John Edward Gibbons appeals his convictions following a bench trial of conspiracy to possess with intent to distribute five kilograms or more of cocaine, in violation of 21 U.S.C. § 846, and possession with intent to distribute five kilograms or more of cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(l)(A)(ii). We have jurisdiction under 28 U.S.C. § 1291 and affirm.
The sole issue on appeal is whether the district court erred by denying Gibbons’ motion to suppress. This same issue was raised by Gibbons’ co-defendant, Lisa Say-amontry. See United States v. Sayamontry, No. 12-10153, 523 Fed.Appx. 442, 2013 WL 2632188 (9th Cir. June 13, 2013) (unpublished disposition). For the reasons stated in Sayamontry, we hold that the district court correctly denied the motion to suppress.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.